Case: 2:14-cr-00066-ALM-MRM Doc #: 38 Filed: 04/27/20 Page: 1 of 4 PAGEID #: 213




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

UNITED STATES OF AMERICA,

                              Plaintiff,             :      Case No. 2:14-cr-066
                                                            Also Case No. 2:19-cv-3799

                                                            Chief Judge Algenon L. Marbley
       -   vs   -                                           Magistrate Judge Michael R. Merz

JAMES F. DRUGGAN, JR.,

                              Defendant.             :



                                OPINION AND ORDER


       This case is before the Court on Defendant’s Motion to Vacate under 28 U.S.C. § 2255

(ECF No. 30). The Magistrate Judge filed a Report and Recommendations (ECF No. 36)

recommending that the Motion to Vacate be denied without prejudice (ECF No. 36) and Defendant

has filed objections docketed as Response in Opposition (ECF No. 37).             As required by

Fed.R.Civ.P. 72(b), the Court has reviewed those portions of the Report to which specific objection

has been made and rules on the objections in this Opinion and Order.

       As the Report notes, Defendant pleaded guilty to a violation of 18 U.S.C. § 2252(a)(2),

distributing child pornography (ECF No. 3). After review of a presentence investigation report,

the Court sentenced him to ten years imprisonment followed by ten years of supervised release

(Judgment, ECF No. 25). Defendant did not appeal, but in this § 2255 proceeding asserts he is

entitled to relief from that judgment under United States v. Haymond, 139 S.Ct. 2369 (2019).


                                                1
Case: 2:14-cr-00066-ALM-MRM Doc #: 38 Filed: 04/27/20 Page: 2 of 4 PAGEID #: 214




         18 U.S.C. § 3583(k) authorizes imposition of a term of supervised release of “any term of

years not less than 5, or life” for a number of offenses, including violations of 18 U.S.C. § 2252.

Thus, the statute authorizes the term of supervised release imposed here. Section 3583(k) further

provides

                  If a defendant required to register under the Sex Offender
                  Registration and Notification Act commits any criminal offense
                  under chapter 109A, 110, or 117, or section 1201 or 1591, for which
                  imprisonment for a term longer than 1 year can be imposed, the court
                  shall revoke the term of supervised release and require the defendant
                  to serve a term of imprisonment under subsection (e)(3) without
                  regard to the exception contained therein. Such term shall be not less
                  than 5 years.


         Following the Apprendi v. New Jersey, 530 U.S. 466 (2000), line of cases and particularly

Alleyne v. United States, 570 U.S. 99 (2013), the Supreme Court in Haymond declared the last two

sentences of 3583(k) unconstitutional because they required the imposition of a mandatory

minimum sentence upon a judicial finding, rather than a jury finding.1

         Defendant is a person required to register under the Sex Offender Registration and

Notification Act, certainly not later than when he is released on supervised release. Thus, he is a

person to whom § 3583(k) applies. If, after he is released on supervised release, he commits a

crime in violation of chapter 109A, 110, or 117 or a felony violation of 18 U.S.C. § 1201 or 1591,

the Court will be obliged by that section to revoke his supervised release and impose a term of

imprisonment; Haymond limits what that term of imprisonment may be.

         The Report concluded Defendant was not entitled to relief under 28 U.S.C. § 2255 because

he is not currently serving a term of supervised release and he is certainly not in custody upon a


1
  Justice Gorsuch’s opinion in Haymond only garnered four votes, but Justice Breyer concurred in the holding that
the last two sentences were unconstitutional. The Magistrate Judge’s report treated the plurality opinion as stating
the law.

                                                          2
Case: 2:14-cr-00066-ALM-MRM Doc #: 38 Filed: 04/27/20 Page: 3 of 4 PAGEID #: 215




revocation of supervised release. In essence, as the Magistrate Judge found, Defendant is seeking

injunctive relief against the imposition of sentence on him in the future under § 3583(k). Injunctive

relief is not granted by federal courts against future unconstitutional government conduct that is

not imminently threatened and in any event a § 2255 motion is not the proper vehicle with which

to seek such relief.

       Druggan makes three objections. First, he says he is required to agree to the terms of his

supervised release as early as eighteen months before his release. (Response, ECF No. 37, PageID

209. Second, he says supervised release conditions are a “restriction on his freedom.” Id. Third,

he says because supervised release is part of his sentence, he will be serving an unconstitutional

sentence when he is placed on supervised release. Id.

       These arguments are unpersuasive. Defendant’s conditions of supervised release do not

compel him to agree to any term of imprisonment if he violates. The restrictions they impose on

his freedom are justified by the presentence investigation report. The threat of an additional term

of imprisonment is implicit in any condition of release. The fact that some particular punishment

might be unconstitutional does not make the condition itself unconstitutional. To put it another

way, if Defendant violates his supervised release conditions, he will not be subject to an

unconstitutional mandatory minimum sentence under § 3583(k). If the Court imposes such a

sentence, he will then have a good claim under § 2255. But that has not yet happened and will

never happen unless he violates his conditions of release.

       In part Defendant relies on United States v. Johnson, 529 U.S. 53 (2000), for the

proposition that the Court has authority to modify his conditions of supervised release under 18

U.S.C. § 3583(e)(2). Id. at PageID 211. Defendant did not move for discretionary relief under §

3583(e)(2); he demanded release under 28 U.S.C. § 2255.



                                                 3
Case: 2:14-cr-00066-ALM-MRM Doc #: 38 Filed: 04/27/20 Page: 4 of 4 PAGEID #: 216




                                              Conclusion

        Having reviewed the Magistrate Judge’s Report de novo, the Court finds Defendant’s

objections are not well taken and they are OVERRULED. It is accordingly ordered that this §

2255 Motion to Vacate be dismissed without prejudice. Pursuant to Fed.R.Civ.P. 58, the Clerk

shall enter a separate judgment to that effect. Because reasonable jurists would not disagree with

this conclusion, Petitioner is denied a certificate of appealability and the Court certifies to the Sixth

Circuit that any appeal would be objectively frivolous and therefore should not be permitted to

proceed in forma pauperis.



DATED: April 27, 2020

                                                                _____________________________
                                                                  Algenon L. Marbley, Chief Judge




                                                   4
